STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

STEPHEN AND NICOLE FAUST NO. 2022 CW 0768
VERSUS

CALAMARI CONSTRUCTION, LLC.,
CALAMARI HEATING & AIR
CONDITIONING, INC. AND
NAUTILUS INSURANCE COMPANY
D/B/A NAUTILUS INSURANCE
GROUP

OCTOBER 11, 2022

 

In Re: Tymeless Flooring, Inc., applying for supervisory
writs, 22nd Judicial District Court, Parish of St.
Tammany, No. 2020-11870.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.
WRIT DENIED.

VGW

COURT OF APPEAL, FIRST CIRCUIT

A.Sn])

DEPUTY CLERK OF COURT
FOR THE COURT